Case 1:16-cr-20549-RNS Document 1375-1 Entered on FLSD Docket 09/09/2019 Page 1 of
                                       20
Case 1:16-cr-20549-RNS Document 1375-1 Entered on FLSD Docket 09/09/2019 Page 2 of
                                       20
Case 1:16-cr-20549-RNS Document 1375-1 Entered on FLSD Docket 09/09/2019 Page 3 of
                                       20
Case 1:16-cr-20549-RNS Document 1375-1 Entered on FLSD Docket 09/09/2019 Page 4 of
                                       20
Case 1:16-cr-20549-RNS Document 1375-1 Entered on FLSD Docket 09/09/2019 Page 5 of
                                       20
Case 1:16-cr-20549-RNS Document 1375-1 Entered on FLSD Docket 09/09/2019 Page 6 of
                                       20
Case 1:16-cr-20549-RNS Document 1375-1 Entered on FLSD Docket 09/09/2019 Page 7 of
                                       20
Case 1:16-cr-20549-RNS Document 1375-1 Entered on FLSD Docket 09/09/2019 Page 8 of
                                       20
Case 1:16-cr-20549-RNS Document 1375-1 Entered on FLSD Docket 09/09/2019 Page 9 of
                                       20
Case 1:16-cr-20549-RNS Document 1375-1 Entered on FLSD Docket 09/09/2019 Page 10 of
                                       20
Case 1:16-cr-20549-RNS Document 1375-1 Entered on FLSD Docket 09/09/2019 Page 11 of
                                       20
Case 1:16-cr-20549-RNS Document 1375-1 Entered on FLSD Docket 09/09/2019 Page 12 of
                                       20
Case 1:16-cr-20549-RNS Document 1375-1 Entered on FLSD Docket 09/09/2019 Page 13 of
                                       20
Case 1:16-cr-20549-RNS Document 1375-1 Entered on FLSD Docket 09/09/2019 Page 14 of
                                       20
Case 1:16-cr-20549-RNS Document 1375-1 Entered on FLSD Docket 09/09/2019 Page 15 of
                                       20
Case 1:16-cr-20549-RNS Document 1375-1 Entered on FLSD Docket 09/09/2019 Page 16 of
                                       20
Case 1:16-cr-20549-RNS Document 1375-1 Entered on FLSD Docket 09/09/2019 Page 17 of
                                       20
Case 1:16-cr-20549-RNS Document 1375-1 Entered on FLSD Docket 09/09/2019 Page 18 of
                                       20
Case 1:16-cr-20549-RNS Document 1375-1 Entered on FLSD Docket 09/09/2019 Page 19 of
                                       20
Case 1:16-cr-20549-RNS Document 1375-1 Entered on FLSD Docket 09/09/2019 Page 20 of
                                       20
